EXHIBIT Execution Version PNM RESOURCES, INC. AND THE BANK OF NEW YORK TRUST COMPANY, N.A. as Trustee SUPPLEMENTAL INDENTURE NO. 2 Dated as of May 16, 2008 To INDENTURE Dated as of March 15, 2005 43138.3 THIS SUPPLEMENTAL INDENTURE NO. 2 (this “Supplemental Indenture No. 2), dated as of May 16, 2008, between PNM RESOURCES, INC., a New Mexico corporation (the “Company”), and THE BANK OF NEW YORK TRUST COMPANY, N.A., a national banking association (as successor to JPMorgan Chase Bank, N.A.), as Trustee (the “Trustee”). RECITALS OF THE COMPANY The Company has executed and delivered to the Trustee an Indenture dated as of March 15, 2005, between the Company and the Trustee (the “Base Indenture”) to provide for the issuance from time to time of one or more series of the Company’s senior notes (the “Notes”). The Company has executed and delivered to the Trustee a Supplemental Indenture No. 1, dated as of March 30, 2005 (“Supplemental Indenture No. 1”), between the Company and JPMorgan Chase Bank, N.A., as Trustee, supplemental to the Base Indenture (the Base Indenture, as supplemented by Supplemental Indenture No. 1, the “Indenture”), to establish the form and terms of a series of Notes known as the Company’s Senior Notes, Series A (the “Series A Notes”). On March 30, 2005, the Company issued $247,250,000 aggregate principal amount of the Series A Notes (the “Initial Series A Notes”). On October 2, 2006, The Bank of New York Trust Company, N.A. succeeded to JPMorgan Chase Bank, N.A. as Trustee. On May 9, 2008, the Initial Series A Notes were the subject of a Successful Remarketing (as defined in Section 5.02(b)(iv) of the Purchase Contract and Pledge Agreement (as defined in Section 1.02(e) hereof)). The Company has elected, pursuant to Section 2.02 of Supplemental Indenture No. 1, to extend the Maturity Date (as defined in Section 2.02 of Supplemental Indenture No. 1) of the Initial Series A Notes in connection with the Successful Remarketing and the Company desires to specify such extension of the Maturity Date in this Supplemental Indenture No. 2 and in the form of the Series A Notes. In connection with the Successful Remarketing, the Coupon Rate (as defined in Supplemental Indenture No. 1) of the Initial Series A Notes was reset by the Remarketing Agents (as defined in the Remarketing Agreement (as defined in Section 1.02(e) hereof)) to the Reset Rate (as defined in the Remarketing Agreement) with effect from the Purchase Contract Settlement Date (as defined in the Purchase Contract and Pledge Agreement), as set forth in Section 8.03 of Supplemental Indenture No. 1, and the Company desires to specify such reset Coupon Rate in this Supplemental Indenture No. 2 and in the form of the Series A Notes. Section 9.01 of the Base Indenture provides that, without the consent of any Holders, the Company, when authorized by or pursuant to a Board Resolution, and the Trustee, at any time and from time to time, may enter into one or more indentures supplemental to the Indenture for any of the purposes as provided in Section 9.01 of the Base Indenture, and the Company desires to amend the Indenture including the form of Series A Notes, as hereinafter provided. 1 In connection with the Successful Remarketing, the Company desires to prepare and execute and cause the Trustee to authenticate and deliver Initial Series A Notes, as modified to conform to the provisions of this Supplemental Indenture No. 2, and to exchange such Initial Series A Notes, as so modified, for Outstanding Initial Series A Notes. Pursuant to Section 3.01 of the Base Indenture, the Company may increase the aggregate principal amount of a series of Notes without the consent of the Holders of the Notes of such series to the maximum aggregate principal amount authorized with respect to such series as increased, and the Company desires to so increase the aggregate principal amount of the Series A Notes and to provide for the issuance of additional Series A Notes (the “Additional Series A Notes”). The Company has requested that the Trustee join in the execution and delivery of this Supplemental Indenture No. 2, and all requirements necessary to make this Supplemental Indenture No. 2 a valid, binding and enforceable instrument in accordance with its terms, and to make the Additional Series A Notes, when executed by the Company and authenticated and delivered by the Trustee, the valid, binding and enforceable obligations of the Company, have been satisfied and performed, and the execution and delivery of this Supplemental Indenture No. 2 has been duly authorized in all respects. NOW, THEREFORE, in consideration of the covenants and agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01Relation to Base Indenture.This Supplemental Indenture No. 2 constitutes an integral part of the Indenture. Section 1.02Definition of Terms.For all purposes of this Supplemental Indenture No. 2: (a)Capitalized terms used herein without definition shall have the meanings set forth in the Base Indenture, or, if not defined in the Base Indenture, in Supplemental Indenture No. 1, in the Purchase Contract and Pledge Agreement or in the Remarketing Agreement; (b)a term defined anywhere in this Supplemental Indenture No. 2 has the same meaning throughout; (c)the singular includes the plural and vice versa; 2 (d)headings are for convenience of reference only and do not affect interpretation; and (e)the following terms have meanings given to them in this Section 1.02(e): “BeneficialOwner” has the meaning assigned to such term in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial ownership of anyparticular “person” (as that term is used in Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have beneficial ownership of all securities that such “person” has the right to acquire by conversion or exercise of other securities, whether such right is currently exercisable or is exercisable only upon the occurrence of a subsequent condition. “Capital Stock”means: (1) in the case of a corporation, corporate stock; (2) in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of corporate stock; (3) in the case of a partnership or limited liability company, partnership or membership interests (whether general or limited); and (4) any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of, the issuing Person. “Change of Control”means the occurrence of any of the following: (1) the direct or indirect sale, lease, transfer, conveyance or other disposition (other than by way of merger or consolidation), in one or a series of related transactions, of all or substantially all of the properties or assets of the Company and its Subsidiaries taken as a whole to any “person” (as that term is used in Section 13(d)(3) of the Exchange Act, including any “group” with the meaning of the Exchange Act); (2) the adoption of a plan relating to the liquidation or dissolution of the
